pNOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LOUIS COOPERSMITH,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )            Case No. 2D13-4086
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 22, 2014.

Appeal from the Circuit Court for Pasco
County; William R. Webb, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


SLEET, Judge.

             Louis Coopersmith appeals his judgment and sentence after his probation

was revoked. We affirm. However, we remand for the order of revocation to be

corrected to list the conditions that Coopersmith was found to have violated. See Baker

v. State, 133 So. 3d 1209 (Fla. 2d DCA 2014).

             Affirmed; remanded with directions.


CASANUEVA and CRENSHAW, JJ., Concur.